DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The replacement drawings filed on 10/26/2021 have been received and are accepted.

Specification
The amendment filed 10/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: It is noted that the amendments contain two versions of amended paragraph 0022.  The first version is the one that is objected to. The first instance of amended paragraph 0022 contains the phrase “the reducer driver handle 125 engages the drive shaft…”.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distal end of the ram".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the distal end of the driver shaft".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a distal”.  It is unclear what “a distal” refers to.  It appears as though it refers to “a distal end” and will be treated as such for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (Pub. No. US 2014/0074106 A1).
Regarding claims 14-17, Shin discloses a rod reducer 700 comprising: a body “OS” having a lumen (figure 28); a driver shaft 710 being slidably positioned in the lumen in the body (figures 28 and 29; paragraphs 0137-0144), the driver shaft 710 having a lumen and a distal end configured to engage a set screw (figure 28); a ram 720 slidably positioned in the lumen of the driver shaft 710 (figure 28 and 29), the ram 720 having a distal configured to contact a fixation rod (figure 28); a handle 730/740 coupled to a proximal end of the body “OS” (figure 28), the handle 730/740 being configured to individually actuate and distally drive the ram 720 and driver shaft 710 (figure 28; paragraphs 0135-0143- rotation of portion 730 actuates and distally drives the ram and pressing/rotation of portion 740 actuates and distally drives the driver shaft); the ram 720 and driver shaft 710 being configured to operated independently relative to one another (figures 28 and 29; paragraphs 0133-0144, more specifically, paragraphs 0142 and 0143 which disclose how first the user rotates the handle 730 in order to move the ram 720 relative to the body OS to push the rod into the receiver 12, 
Regarding claim 18, in an alternate interpretation, the body is element 120 of figure 4 and the screw extender is element 110.  The body 120 is configured to be inserted into a screw extender 110 (figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Pub. No. US 2014/0074106) in view of Rubin et al. (Pub. No. US 2018/0185072 A1).
Regarding claims 1-4, 6, and 7, Shin discloses a rod reducer 700 (figures 26-29) comprising: a body “OS” (figure 29; paragraph 0132) having a lumen (figure 29); a ram 720 (figures 27-29) configured to apply a load to a fixation rod for reduction (figures 27-29); a driver shaft 710 configured to advance a set screw “S” to secure the fixation rod to a pedicle screw head (figure 29), the driver shaft 710 having an axial lumen and the ram 720 being configured to fit within the driver shaft lumen (figures 27-29), the driver shaft 710 being configured to fit within the body lumen (figures 28 and 29); a handle 730/740 coupled to a proximal end of the body “OS” (figure 28), the handle 730/740 being configured to individually actuate the ram 720 and driver shaft 710 (figure 28; paragraphs 0135-0143- rotation of portion 730 actuates the ram and pressing/rotation of portion 740 actuates the driver shaft), first the handle 730/740 actuates the ram 720 to reduce the fixation rod in the body (paragraphs 0142-0143); then the handle actuates the driver shaft 710 to advance the set screw “S” to secure the fixation rod 20 to the pedicle screw head 11 (paragraph 0143); wherein the ram 720 and driver shaft 710 being configured to operate independently relative to one another (figures 28 and 29; paragraphs 0133-0144, more specifically, paragraphs 0142 and 0143 which disclose how first the user rotates the handle 730 in order to move the ram 720 relative to the body OS to push the rod into the receiver 12, and then pushes and rotates handle 740 to move the driver shaft relative to the ram in order to screw in the set screw).  In a first position the distal end of the ram 720 extends distally beyond the distal end of the driver 
Regarding claim 5, in an alternate interpretation, the body is element 120 of figure 4 and the screw extender is element 110.  The body 120 is configured to be inserted into a screw extender 110 (figure 4).
Shin et al. discloses the claimed invention except wherein the body has female threads.
Rubin et al. teaches wherein a body 140 of a rod reducer assembly has female threads 149 (figure 2) for the purpose of facilitating threaded reception of the set screw “S” into the pedicle screw housing (paragraph 0090; figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the body to have female threads, as taught by Rubin et al., for the purpose of guiding and aligning the set screw during placement thereof.  It is noted that, as modified, the fixation rod is reduced below female threads in 

Regarding claims 8 and 10-12, Shin discloses a rod reducer 700 (figures 26-29) comprising: a body “OS” (figure 28); a driver shaft 710 slidably positioned in a lumen in the body (figure 28), the driver shaft having a distal end configured to engage a set screw (figure 28); a ram 720 slidably positioned in a lumen of the driver shaft 710 (figures 27-29; paragraphs 0137-0144), the ram 720 having a distal end configured to contact a fixation rod (figure 28); a handle 730/740 coupled to a proximal end of the body “OS” (figure 28), the handle 730/740 being configured to individually actuate and distally advance the ram 720 and driver shaft 710 (figure 28; paragraphs 0135-0143- rotation of portion 730 actuates and distally advances the ram and pressing/rotation of portion 740 actuates and distally advances the driver shaft), first the handle 730/740 actuates the ram 720 to reduce the fixation rod in the body (paragraphs 0142-0143); then the handle actuates the driver shaft 710 to advance the set screw “S” to secure the fixation rod 20 to the pedicle screw head 11 (paragraph 0143); and the ram 720 and driver shaft 710 being configured to be operated independently relative to one another (figures 28 and 29; paragraphs 0133-0144, more specifically, paragraphs 0142 and 0143 which disclose how first the user rotates the handle 730 in order to move the ram 720 relative to the body OS to push the rod into the receiver 12, and then pushes and rotates handle 740 to move the driver shaft relative to the ram in order to screw in the set screw).  In a first position the distal end of the ram 720 extends distally beyond the distal end of the driver shaft 710 (figure 28).  In the first position the distal end of the 
Regarding claim 13, in an alternate interpretation, the body is element 120 of figure 4 and the screw extender is element 110.  The body 120 is configured to be inserted into a screw extender 110 (figure 4).
Shin et al. discloses the claimed invention except wherein the body has female threads.
Rubin et al. teaches wherein a body 140 of a rod reducer assembly has female threads 149 (figure 2) for the purpose of facilitating threaded reception of the set screw “S” into the pedicle screw housing (paragraph 0090; figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the body to have female threads, as taught by Rubin et al., for the purpose of guiding and aligning the set screw during placement thereof.  It is noted that, as modified, the fixation rod is reduced below female threads in the body and the set screw is advanced in the female threads to secure the fixation rod to the pedicle screw head.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773